Opinion issued October 13, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-05-00890-CR
____________

IN RE MICHAEL ANTHONY MOORE, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relator, Michael Anthony Moore, filed a petition for writ of mandamus seeking
an order directing Judge John M. Delaney


 to rule on his “motion for post-conviction
forensic DNA testing.”



 
          We deny the petition for writ of mandamus.
 
 
                                                                        Terry Jennings
                                                                        Justice


Panel consists of Justices Nuchia, Jennings, and Higley.

Do not publish.  Tex. R. App. P. 47.2(b).